


Exhibit 10.7

 

SECOND AMENDED AND RESTATED
ARCH CAPITAL GROUP LTD. INCENTIVE COMPENSATION PLAN

 


SECTION 1.         PURPOSE.


 

Arch Capital Group Ltd., a Bermuda company (the “Company”), hereby establishes
this Incentive Compensation Plan (as amended from time to time, the “Plan”) in
order to provide the Company’s employees with an opportunity to earn annual
bonus compensation as an incentive and reward for their efforts to achieve the
financial and strategic objectives of the Company.

 


SECTION 2.         DEFINITIONS.


 


2.1                                 “AFTER-TAX PROFIT (LOSS)” HAS THE MEANING
SPECIFIED ON SCHEDULE I HERETO.


 


2.2                                 “AGGREGATE TARGET AMOUNT” HAS THE MEANING
SPECIFIED IN SECTION 4.3(A) HEREOF.


 


2.3                                 “AWARD” MEANS THE AMOUNT OF BONUS
COMPENSATION TO WHICH AN ELIGIBLE EMPLOYEE IS ENTITLED FOR EACH PLAN YEAR AS
DETERMINED BY THE COMMITTEE PURSUANT TO SECTION 4 AND 5 OF THE PLAN.


 


2.4                                 “BOARD” MEANS THE BOARD OF DIRECTORS OF THE
COMPANY.

 


2.5                                 “CASH FLOW” HAS THE MEANING SPECIFIED ON
SCHEDULE I HERETO.


 


2.6                                 “CAT BUSINESS” MEANS BUSINESS CLASSIFIED BY
THE COMPANY AS PROPERTY CATASTROPHE REINSURANCE.


 


2.7                                 “CAUSE” MEANS, WITH RESPECT TO AN ELIGIBLE
EMPLOYEE, (A) THEFT OR EMBEZZLEMENT BY THE ELIGIBLE EMPLOYEE WITH RESPECT TO THE
COMPANY OR ITS SUBSIDIARIES; (B) MALFEASANCE OR NEGLIGENCE IN THE PERFORMANCE OF
THE ELIGIBLE EMPLOYEE’S DUTIES; (C) THE COMMISSION BY THE ELIGIBLE EMPLOYEE OF
ANY FELONY OR ANY CRIME INVOLVING MORAL TURPITUDE; (D) WILLFUL OR PROLONGED
ABSENCE FROM WORK BY THE ELIGIBLE EMPLOYEE (OTHER THAN BY REASON OF DISABILITY
DUE TO PHYSICAL OR MENTAL ILLNESS); (E) FAILURE, NEGLECT OR REFUSAL BY THE
ELIGIBLE EMPLOYEE TO ADEQUATELY PERFORM HIS OR HER DUTIES AND RESPONSIBILITIES
AS DETERMINED BY THE COMPANY; (F) CONTINUED AND HABITUAL USE OF ALCOHOL BY THE
ELIGIBLE EMPLOYEE TO AN EXTENT WHICH MATERIALLY IMPAIRS THE ELIGIBLE EMPLOYEE’S
PERFORMANCE OF HIS OR HER DUTIES WITHOUT THE SAME BEING CORRECTED WITHIN TEN
(10) DAYS AFTER BEING GIVEN WRITTEN NOTICE THEREOF; OR (G) THE ELIGIBLE
EMPLOYEE’S USE OF ILLEGAL DRUGS WITHOUT THE SAME BEING CORRECTED WITHIN TEN
(10) DAYS AFTER BEING GIVEN WRITTEN NOTICE THEREOF.


 


2.8                                 “CODE” MEANS THE INTERNAL REVENUE CODE OF
1986, AS AMENDED, INCLUDING APPLICABLE REGULATIONS THEREUNDER.


 


2.9                                 “COMMITTEE” MEANS THE COMPENSATION COMMITTEE
OF THE BOARD, OR SUCH OTHER BOARD COMMITTEE OR SUBCOMMITTEE (OR THE ENTIRE
BOARD) AS MAY BE DESIGNATED BY THE BOARD TO ADMINISTER THE PLAN.

 

--------------------------------------------------------------------------------


 

2.10                           “Company” has the meaning specified in Section 1
hereof or any successor.

 

2.11                           “Deficits” has the meaning specified in
Section 4.3(d) hereof.

 

2.12                           “Development Period” has the meaning specified in
Section 4.3(e) hereof.

 

2.13                           “Earned” has the meaning specified in
Section 4.3(c) hereof.

 


2.14                           “ELIGIBLE EMPLOYEE” MEANS AN EMPLOYEE OF THE
COMPANY OR ITS SUBSIDIARIES, INCLUDING ANY DIRECTOR WHO IS AN EMPLOYEE, WHO IS
SELECTED TO PARTICIPATE IN THE PLAN BY THE COMMITTEE.


 

2.15                           “Employer” means the Company, Arch Reinsurance
Ltd., Arch Reinsurance Company, Arch Capital Group (U.S.) Inc., Arch Insurance
Group Inc. and its Subsidiaries, Arch Capital Services Inc., and any other
Subsidiary of the Company that becomes an Employer in accordance with
Section 8.1 hereof.

 

2.16                           “Equity” has the meaning specified on Schedule I
hereto.

 

2.17                           “Formula Approach” has the meaning specified in
Section 4.1 hereof.

 

2.18                           “Formula Approach Pool” has the meaning specified
in Section 4.3(a) hereof.

 

2.19                           “Hurdle ROE” has the meaning specified in
Section 4.3(b) hereof.

 


2.20                           “INSURANCE SEGMENT” MEANS THE BUSINESS SEGMENT OF
THE COMPANY CONSISTING OF ITS CORE INSURANCE SUBSIDIARIES, INCLUDING ARCH
INSURANCE GROUP INC. AND ITS SUBSIDIARIES, AND ANY OTHER INSURANCE SUBSIDIARY OF
THE COMPANY THAT BECOMES AN EMPLOYER IN ACCORDANCE WITH SECTION 8.1 HEREOF.


 

2.21                           “Investment Income” has the meaning specified on
Schedule I hereto.

 

2.22                           “Maximum Carryforward Amount” has the meaning
specified in Section 4.3(c) hereof.

 

2.23                           “Maximum Formula Approach Pool” has the meaning
specified in Section 4.3(c) hereof.

 


2.24                           “OPERATING EXPENSES” HAS THE MEANING SPECIFIED ON
SCHEDULE I HERETO.


 


2.25                           “PERMANENT DISABILITY” MEANS, WITH RESPECT TO AN
ELIGIBLE EMPLOYEE, THOSE CIRCUMSTANCES WHERE THE ELIGIBLE EMPLOYEE IS UNABLE TO
CONTINUE TO PERFORM THE USUAL CUSTOMARY DUTIES OF HIS OR HER ASSIGNED JOB FOR A
PERIOD OF SIX (6) MONTHS IN ANY TWELVE (12) MONTH PERIOD BECAUSE OF PHYSICAL,
MENTAL OR EMOTIONAL INCAPACITY RESULTING FROM INJURY, SICKNESS OR DISEASE.  ANY
QUESTIONS AS TO THE EXISTENCE OF A PERMANENT DISABILITY SHALL BE DETERMINED BY A
QUALIFIED, INDEPENDENT PHYSICIAN SELECTED BY THE COMPANY AND APPROVED BY THE
ELIGIBLE EMPLOYEE (WHICH

 

2

--------------------------------------------------------------------------------



 


APPROVAL SHALL NOT BE UNREASONABLY WITHHELD).  THE DETERMINATION OF ANY SUCH
PHYSICIAN SHALL BE FINAL AND CONCLUSIVE FOR ALL PURPOSES OF THIS PLAN.


 

2.26                           “Plan” has the meaning specified in Section 1
hereof.

 


2.27                           “PLAN YEAR” MEANS (I) WITH RESPECT TO THE TARGET
BONUS APPROACH, A CALENDAR YEAR AND (II) WITH RESPECT TO THE FORMULA APPROACH,
AN UNDERWRITING (OR POLICY) YEAR COMMENCING ON JANUARY 1 AND ENDING ON
DECEMBER 31 DURING WHICH AN ACCOUNTING SHALL BE MADE FOR ALL UNDERWRITING PROFIT
(LOSS) ATTRIBUTABLE TO POLICIES HAVING AN INCEPTION OR RENEWAL DATE DURING SUCH
12-MONTH PERIOD.


 


2.28                           “POLICIES” MEANS POLICIES, BINDERS, CONTRACTS OR
AGREEMENTS OF INSURANCE OR REINSURANCE.


 


2.29                           “PRE-TAX PROFIT” HAS THE MEANING SPECIFIED ON
SCHEDULE I HERETO.


 


2.30                           “REINSURANCE SEGMENT” MEANS THE BUSINESS SEGMENT
OF THE COMPANY CONSISTING OF ITS CORE REINSURANCE SUBSIDIARIES, INCLUDING ARCH
REINSURANCE LTD. AND ARCH REINSURANCE COMPANY, AND ANY OTHER REINSURANCE
SUBSIDIARY OF THE COMPANY THAT BECOMES AN EMPLOYER IN ACCORDANCE WITH
SECTION 8.1 HEREOF.


 

2.31                           “ROE” has the meaning specified on Schedule I
hereto.

 


2.32                           “SENIOR EXECUTIVES” HAS THE MEANING SET FORTH IN
SECTION 4.1 HEREOF.


 


2.33                           “SUBSIDIARY” MEANS ANY CORPORATION (OTHER THAN
THE COMPANY) IN AN UNBROKEN CHAIN OF CORPORATIONS BEGINNING WITH THE COMPANY IF
EACH OF THE CORPORATIONS (OTHER THAN THE LAST CORPORATION IN THE UNBROKEN CHAIN)
OWNS SHARES POSSESSING 50% OR MORE OF THE TOTAL COMBINED VOTING POWER OF ALL
CLASSES OF STOCK IN ONE OF THE OTHER CORPORATIONS IN THE CHAIN.


 

2.34                           “Target Bonus Approach” has the meaning specified
in Section 4.1 hereof.

 

2.35                           “Target Bonus Approach Pool” has the meaning
specified in Section 4.2(a) hereof.

 

2.36                           “Target Bonus Opportunity” means, with respect to
each Eligible Employee, a target bonus expressed as a percentage of his or her
annual base salary, which is intended as an approximation of the bonus payment
that would be paid if aggressive performance goals and other expectations are
met by both the Eligible Employee and the business segment or unit he or she is
employed by.  The Target Bonus Opportunity for each Eligible Employee shall be
periodically established (i) by senior management of the applicable business
segment or unit and (ii) by the Committee, in the case of certain Senior
Executives designated by the Committee (subject to applicable employment
agreements).

 

2.37                           “Underwriting Profit (Loss)” has the meaning
specified on Schedule I hereto.

 

3

--------------------------------------------------------------------------------


 

2.38                           “RETIREMENT AGE” MEANS THE LATER OF AN ELIGIBLE
EMPLOYEE’S 55TH BIRTHDAY OR THE FIFTH ANNIVERSARY OF THE FIRST DAY OF THE PLAN
YEAR IN WHICH SUCH ELIGIBLE EMPLOYEE’S PARTICIPATION IN THE PLAN COMMENCED.

 


SECTION 3.         ADMINISTRATION.


 

The Plan shall be administered by the Committee.  The Committee shall have the
authority, in its sole discretion, to administer the Plan and to exercise all of
the powers and authorities either specifically granted to it under the Plan or
necessary or advisable in the administration of the Plan, including, without
limitation, the authority to (i) establish performance goals for the awarding of
Awards for each Plan Year; (ii) determine the Eligible Employees to whom Awards
are to be made for each Plan Year; (iii) determine whether performance goals for
each Plan Year have been achieved; (iv) authorize payment of Awards under the
Plan; (v) adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan and make all other determinations and judgments
relating to the Plan as it shall deem advisable; and (vi) interpret the terms
and provisions of the Plan; provided that neither the Committee nor the Board
shall have any discretion to reduce any previously determined Award.  All
determinations made by the Committee with respect to the Plan and Awards
thereunder shall be final and binding on all persons, including the Company and
all Eligible Employees.

 


SECTION 4.         DETERMINATION OF AWARDS.


 

4.1                                 Performance Measures.  The Plan combines two
sets of performance measures:  (i) a qualitative judgment about progress and
performance each Plan Year based on a number of factors, including the
management plan for such Plan Year and non-prescribed measures (the “Target
Bonus Approach”), as set forth in Section 4.2 hereof; and (ii) a quantitative,
formula-based measure (the “Formula Approach”), as set forth in Section 4.3
hereof.  The Target Bonus Approach shall apply to certain senior executives (the
“Senior Executives”) of each of the insurance and reinsurance Subsidiaries of
the Company designated by the Committee from time to time.  The Formula Approach
shall apply to those Eligible Employees designated by the Senior Executives. 
All Eligible Employees of Arch Capital Services Inc. and any non-designated
Eligible Employees shall be subject to the Target Bonus Approach.  Awards under
the Target Bonus Approach and the Formula Approach shall be determined as set
forth in Section 4.2 and Section 4.3, respectively, and shall be payable as set
forth in Section 5 hereof.

 

4.2                                 Target Bonus Approach.

 

(a)                                  Target Bonus Approach Pool.  Under the
Target Bonus Approach, a separate bonus pool shall be established for the
Company, the Insurance Segment, the Reinsurance Segment and Arch Capital
Services Inc. for each Plan Year (each, a “Target Bonus Approach Pool”).  The
Target Bonus Approach Pool for each segment for any given Plan Year shall
initially equal the sum of the individual Target Bonus Opportunities for each
Eligible Employee included in such segment, which amount shall be adjusted
upward or downward to reflect the segment’s actual performance as recommended by
senior management of the applicable business segment or unit but determined by
the

 

4

--------------------------------------------------------------------------------


 

Committee.  Performance shall be judged against the achievement of the strategic
and financial objectives contained in the applicable management plan submitted
to the Board for the Plan Year, peer group performance and other measures deemed
applicable by the Committee.

 

(b)                                 Individual Participation.  At the individual
level, actual performance bonuses for each Eligible Employee shall reflect both
individual and segment performance.  An Eligible Employee’s participation in the
applicable Target Bonus Approach Pool shall be initially based on his or her
Target Bonus Opportunity, which participation shall be adjusted based on his or
her performance.  Any such adjustments (other than those for Senior Executives,
as determined by the Committee) shall be made in a zero sum manner and not
affect the overall size of the Target Bonus Approach Pool.  All performance
assessments shall include both objective and subjective elements, and the
general performance weighting guidelines between segment and individual
performance to be applied to an Eligible Employee’s Target Bonus Opportunity
shall be determined by senior management of the applicable business segment or
unit.

 

4.3                                 Formula Approach.

 

(a)                                  Formula Approach Pool.  Under the Formula
Approach, a separate bonus pool shall be established for the Insurance Segment
and the Reinsurance Segment for each Plan Year and other separate bonus pools
may be established by the Committee (each, a “Formula Approach Pool”).  Unless
otherwise determined by the Committee, any Underwriting Profit (Loss) generated
from business initially underwritten by the Insurance Segment and
re-underwritten by the Reinsurance Segment shall be applied solely to the
Insurance Segment’s Formula Approach Pool.  The Formula Approach Pool for each
of the Insurance Segment, the Reinsurance Segment and any other segment pools
for any given Plan Year shall initially equal the sum of the individual Target
Bonus Opportunities for each Eligible Employee included in such segment (each,
an “Aggregate Target Amount”).  The actual Formula Approach Pool will be a
percentage of the Aggregate Target Amount based upon the ROE achieved for such
Plan Year.  Schedule II sets forth the size of the Formula Approach Pool based
on various levels of ROE, which schedule shall be reviewed and may be adjusted
by the Committee for each Plan Year.

 

(b)                                 Hurdle ROE.  With respect to the Insurance
Segment, the Reinsurance Segment and any other segments, no Awards shall be
payable for a given Plan Year unless a minimum ROE of 8%, without taking into
account any amounts carried forward pursuant to Section 5.3(c) hereof (the
“Hurdle ROE”), is achieved by such segment for such Plan Year.

 

(c)                                  Maximum Formula Approach Pool;
Carryforwards.  For any given Plan Year, the maximum Formula Approach Pool for
each of the Insurance Segment, the Reinsurance Segment and any other segments
shall equal 200% of the applicable Aggregate Target Amount (each, a “Maximum
Formula Approach Pool”).  For any given Plan Year, on and after the third
anniversary of the end of such Plan Year, Earned amounts in excess of each
Maximum Formula Approach Pool up to an additional 200%

 

5

--------------------------------------------------------------------------------


 

of such applicable Aggregate Target Amount (the “Maximum Carryforward Amount”)
shall be carried forward and made available, only to Eligible Employees who
participated in such Plan Year, in Plan Years subsequent to such Plan Year where
the applicable Maximum Formula Approach Pool is not expected to be Earned by the
end of the applicable Development Period, provided that the Earned amount which
may be carried forward to any subsequent Plan Year shall not exceed 25% of the
Earned Maximum Carryforward Amount.  Notwithstanding anything set forth in the
Plan, for a given Plan Year, amounts payable with respect to each of the
Insurance Segment, the Reinsurance Segment and any other segment shall not
exceed 15% of the Pre-Tax Profit for such segment, respectively, for such Plan
Year.  For purposes hereof, with respect to a given amount, “Earned” means the
inception-to-date actual amount calculated for the applicable item through the
end of the period being calculated.

 

(d)                                 Deficits.  After-Tax Losses (and not
After-Tax Profit that is below the Hurdle ROE) for a given Plan Year
(“Deficits”) shall offset available After-Tax Profit in subsequent Plan Years
until all Deficits are eliminated.

 

(e)                                  Development Period.  For each Plan Year,
the Formula Approach Pool for each of the Insurance Segment, the Reinsurance
Segment and any other segment shall be calculated annually for 10 years (a
“Development Period”).  The first calculation shall be made within two and one
half months following the end of the initial 12-month calendar year period
included in each Plan Year, and the final calculation shall be made within two
and one half months following the end of the tenth year following the
commencement of such Plan Year, with losses and loss adjustment expenses (if
any) projected to ultimate and discounted to present value basis at such time.

 

(f)                                    CAT Business.  The results of CAT
Business shall be calculated over five-year periods based on actual catastrophe
experience (terrorism included).  Accordingly, at the end of (i) the fifth Plan
Year and (ii) each five-year period thereafter, Underwriting Profit (Loss) and
Cash Flow shall be initially determined for CAT Business for such five-year
period, and then such Underwriting Profit (Loss) and Cash Flow shall be
allocated to each Plan Year included in the five-year period based on net
premiums written attributable to CAT Business Policies having an inception or
renewal date within such Plan Year.  Following such initial calculation, the
results of CAT Business shall be part of the annual recalculations of
Underwriting Profit (Loss) and Cash Flow for the remainder of the respective
Development Period relating to each Plan Year.

 

(g)                                 Individual Participation.  Individual
participation in the applicable Formula Approach Pool shall be initially
determined based on the relative Target Bonus Opportunity of each of the
designated Eligible Employees and shall be subject to adjustment each Plan Year
by senior management of the applicable business segment or unit based on
criteria it deems appropriate, provided that any such adjustments shall be made
in a zero sum manner and not affect the overall size of the applicable Formula
Approach Pool.

 

6

--------------------------------------------------------------------------------


 

(h)                                 Board Review of Formula Approach.  If the
Board or the Committee determines that the Formula Approach results in
compensation levels that do not appropriately reflect the Company’s underlying
performance, then the Board or the Committee may terminate the Formula Approach
or make adjustments to it that it deems appropriate.

 


SECTION 5.         PAYMENT OF AWARDS.


 

5.1                                 Form of Award.  Except as otherwise provided
in Section 8.9 below, any Awards payable under this Plan shall be paid in cash.

 

5.2                                 Payout Period.  For each Plan Year, and
subject to Section 5.3 hereof, Awards under the Target Bonus Approach shall be
paid after the end of the Plan Year and no later than March 15 of the of the
year immediately following the Plan Year.  For each Plan Year, and subject to
Section 5.3 hereof, Awards under the Formula Approach shall be paid over a
four-year period as follows:  40% shall be paid after the end of the Plan Year
and no later than March 15 of the of the year immediately following the Plan
Year (based on Company performance determined consistent with Section 4.3 above
through the end of the Plan Year), and 20% shall be paid no earlier than
January 1 and no later than March 15 of each of the years immediately following
the end of each of the next three calendar years, in each case based on Company
performance determined consistent with Section 4.3 above through the end of the
calendar year immediately preceding the year of payment.  If, following such
initial four-year period relating to a given Plan Year, any additional amounts
are owed to Eligible Employees under the Formula Approach as a result of
recalculation of the applicable Formula Approach Pool based on Company
performance through the end of a calendar year, then such amounts shall be paid
to such Eligible Employees no earlier than January 1 and no later than March 15
of the immediately following calendar year.  Notwithstanding the foregoing, the
payment schedule for Eligible Employees subject to the Formula Approach who are
junior employees may be modified by senior management, but no such modification
may result in any amount being paid later than March 15 of the calendar year
immediately following the calendar year for which Company performance is used to
determine the amount of the payment.

 

5.3                                 Continued Service.  Each Eligible Employee
must be employed by the Company at the time of each payment of an Award;
provided, however, that, (x) in the event an Eligible Employee ceases to be an
employee of the Company after the Award for a Plan Year is determined and
communicated to the Eligible Employee but prior to the date all payments under
an Award are made (i) due to termination (A) by the Company not for Cause or
(B) with respect to an Eligible Employee designated by the Committee, by the
Eligible Employee for Good Reason (as defined within such Eligible Employee’s
employment agreement, unless otherwise determined by the Committee), or (ii) as
a result of death of the Eligible Employee, the Award shall no longer be subject
to the condition that the Eligible Employee remain employed through the time of
payment and payments under the Award shall be made when such Award payments are
regularly made hereunder following such termination of employment (the amount of
such payments, if any, shall be as calculated herein and, in the case of Formula
Approach Awards, shall be based on the continued performance of the Company as
set forth in Section 4.3 hereof); and (y) in the event an Eligible Employee
ceases to be an employee of the Company prior to the

 

7

--------------------------------------------------------------------------------


 

date all payments under an Award are made (i) due to termination as a result of
Permanent Disability or (ii) due to termination of employment (other than by the
Company for Cause) after the attainment of Retirement Age, payments under such
Award shall continue to be made when the Award payments are normally made
hereunder (the amount of such payments, if any, shall be as calculated herein
and, in the case of Formula Approach Awards, be based on the continued
performance of the Company as set forth in Section 4.3 hereof), so long as,
prior to the applicable payment date, such Eligible Employee does not engage in
any activity in competition with any activity of the Company or any of its
Subsidiaries other than serving on the board of directors (or similar governing
body) of another company or as a consultant for no more than 26 weeks per
calendar year; provided that if the Eligible Employee does engage in such
activity after termination for such reasons, any unpaid portion of the Award
shall be forfeited by the Eligible Employee and become the property of the
Company.  For purposes hereof, service with any of the Company’s Subsidiaries
shall be considered to be service with the Company.

 

If the Eligible Employee ceases to be an employee of the Company for any other
reason prior to the date that all amounts under an Award are paid, the Award,
including applicable carryforwards, shall be forfeited by the Eligible Employee
and become the property of the Company.  For purposes hereof, service with any
of the Subsidiaries shall be considered to be service with the Company.  In the
case of Awards made under the Formula Approach, the Awards shall include
applicable carryforwards and Deficits, and terminated employees’ forfeited
Awards, including applicable carryforwards, shall be removed from the applicable
bonus pool.

 


SECTION 6.         NON-TRANSFERABILITY.


 

No Award or rights under this Plan may be transferred or assigned other than by
will or by the laws of descent and distribution.

 


SECTION 7.         AMENDMENTS AND TERMINATION.


 

The Board may terminate the Plan at any time and may amend it from time to time,
provided, however, that no termination or amendment of the Plan shall adversely
affect the rights of an Eligible Employee or a beneficiary to a previously
determined Award without the written consent of such Eligible Employee or
beneficiary.

 


SECTION 8.         GENERAL PROVISIONS.


 


8.1                                 SUBSIDIARIES.  ANY SUBSIDIARY OF THE COMPANY
MAY, UPON APPROVAL BY THE COMMITTEE, BECOME AN EMPLOYER UNDER THE TERMS OF THE
PLAN.  NOTWITHSTANDING ANY PROVISION OF THE PLAN TO THE CONTRARY, BENEFITS
PAYABLE UNDER THE PLAN TO AN ELIGIBLE EMPLOYEE OR HIS OR HER BENEFICIARY SHALL
BE THE OBLIGATION OF THE EMPLOYER WHO ACTUALLY EMPLOYS (OR, IN THE CASE AN
ELIGIBLE EMPLOYEE WHO IS NO LONGER EMPLOYED BY AN EMPLOYER, LAST EMPLOYED) THE
ELIGIBLE EMPLOYEE; PROVIDED, HOWEVER, THAT IN THE EVENT THE ELIGIBLE EMPLOYEE’S
EMPLOYER FAILS TO MAKE A PAYMENT OF BENEFITS TO THE ELIGIBLE EMPLOYEE OR HIS OR
HER BENEFICIARY WHEN DUE UNDER THE TERMS OF THE PLAN, THE COMPANY (THE PARENT
COMPANY OF THE EMPLOYERS) SHALL BE OBLIGATED TO MAKE SUCH BENEFIT PAYMENTS IN
ACCORDANCE WITH THE TERMS OF THE PLAN.

 

8

--------------------------------------------------------------------------------


 


8.2                                 UNFUNDED PLAN.  THE PLAN SHALL BE AN
UNFUNDED INCENTIVE COMPENSATION ARRANGEMENT.  NOTHING CONTAINED IN THE PLAN, AND
NO ACTION TAKEN PURSUANT TO THE PLAN, SHALL CREATE OR BE CONSTRUED TO CREATE A
TRUST OF ANY KIND.  AN ELIGIBLE EMPLOYEE’S RIGHT TO RECEIVE A BONUS SHALL BE NO
GREATER THAN THE RIGHT OF AN UNSECURED GENERAL CREDITOR OF THE COMPANY.  ALL
BONUSES SHALL BE PAID FROM THE GENERAL FUNDS OF THE EMPLOYERS, AND NO
SEGREGATION OF ASSETS SHALL BE MADE TO ENSURE PAYMENT OF BONUSES.


 


8.3                                 WITHHOLDING.  THE COMPANY MAY PROVIDE FOR
THE WITHHOLDING FROM ANY BENEFITS PAYABLE UNDER THIS PLAN ALL FEDERAL, STATE,
CITY OR OTHER TAXES AS SHALL BE REQUIRED PURSUANT TO ANY LAW OR GOVERNMENTAL
REGULATION OR RULING.


 


8.4                                 EXCESS PARACHUTE PAYMENTS.


 

(a)                                  Notwithstanding any other provision of the
Plan, in the event that the amount of payments or other benefits payable to any
Eligible Employee under the Plan (including, without limitation, the
acceleration of any payment or the accelerated vesting of any payment or other
benefit), together with any payments, awards or benefits payable under any other
plan, program, arrangement or agreement maintained by the Company or one of its
affiliates, would constitute an “excess parachute payment” (within the meaning
of Section 280G of the Code), the payments under this Plan shall be reduced (by
the minimum possible amounts) until no amount payable to the Eligible Employee
under the Plan constitutes an “excess parachute payment” (within the meaning of
Section 280G of the Code); provided, however, that no such reduction shall be
made if the net after-tax payment (after taking into account Federal, state,
local or other income, employment and excise taxes) to which the Eligible
Employee would otherwise be entitled without such reduction would be greater
than the net after-tax payment (after taking into account Federal, state, local
or other income, employment and excise taxes) to the Eligible Employee resulting
from the receipt of such payments with such reduction.

 

(b)                                 All determinations required to be made under
this Section 8.4, including whether a payment would result in an “excess
parachute payment” and the assumptions to be utilized in arriving at such
determinations, shall be made by an accounting firm designated by the Company
(the “Accounting Firm”) which shall provide detailed supporting calculations
both to the Company and the Eligible Employee as requested by the Company or the
Eligible Employee.  All fees and expenses of the Accounting Firm shall be borne
solely by the Company and shall be paid by the Company.  Absent manifest error,
all determinations made by the Accounting Firm under this Section 8.4 shall be
final and binding upon the Company and the Eligible Employee.

 

(c)                                  In the event the Eligible Employee has an
employment agreement in effect with the Company or an affiliate providing for a
similar excess parachute payment cutback, the cutback calculations and
determinations under this Section 8.4 will be coordinated with the cutback
calculations and determinations under the employment agreement, resulting in one
calculation and one cutback determination.  Any required

 

9

--------------------------------------------------------------------------------


 

 

cutback shall be made first to payments as provided under the employment
agreement and then to payments under this Plan.

 


8.5                                 HOLD HARMLESS.  NO MEMBER OF THE BOARD OF
THE COMMITTEE, NOR ANY OFFICER OR EMPLOYEE OF THE COMPANY ACTING ON BEHALF OF
THE BOARD OR THE COMMITTEE, SHALL BE PERSONALLY LIABLE FOR ANY ACTION,
DETERMINATION OR INTERPRETATION TAKEN OR MADE WITH RESPECT TO THE PLAN, AND ALL
MEMBERS OF THE BOARD OR THE COMMITTEE AND ALL OFFICERS OR EMPLOYEES OR THE
COMPANY ACTING ON THEIR BEHALF SHALL, TO THE EXTENT PERMITTED BY LAW, BE FULLY
INDEMNIFIED AND PROTECTED BY THE COMPANY IN RESPECT OF ANY SUCH ACTION,
DETERMINATION OR INTERPRETATION.


 


8.6                                 OTHER BENEFITS; NO RIGHT OF EMPLOYMENT. 
NOTHING SET FORTH IN THIS PLAN SHALL PREVENT THE BOARD OR THE COMMITTEE FROM
ADOPTING OTHER OR ADDITIONAL COMPENSATION ARRANGEMENTS.  NEITHER THE ADOPTION OF
THE PLAN OR ANY AWARD HEREUNDER SHALL CONFER UPON AN ELIGIBLE EMPLOYEE ANY RIGHT
TO CONTINUED EMPLOYMENT.


 

8.7                                 Captions.  The captions preceding the
sections and articles hereof have been inserted solely as a matter of
convenience and in no way define or limit the scope or intent of any provisions
of the Plan.

 


8.8                                 GOVERNING LAW.  THE PLAN SHALL BE
INTERPRETED, CONSTRUED AND ADMINISTERED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICT OF LAWS.


 

8.9                                 Section 162(m).  Payments under this Plan
may be deferred by the Committee to the extent that the Committee reasonably
anticipates that, if the payment were made as scheduled, the United States
federal income tax deduction of any Subsidiary that is subject to United States
federal income tax would not be permitted for the payment due to the application
of Section 162(m) of the Code.  Any payment deferred under this Section 8.9
shall be made, subject to the possible application of the delay provided for in
Section 8.10 below, as soon as reasonably practicable following the first date
on which the Company anticipates or reasonably should anticipate that, if the
payment were made on such date, the Subsidiary’s deduction with respect to such
payment would no longer be restricted due to the application of
Section 162(m) of the Code.  With respect to any amount deferred under this
Section 8.9, the Committee, in its discretion, may credit notional earnings on
the amount or substitute for the deferred payment, restricted share units in
respect of common shares of the Company having a fair market value equal to the
amount of the deferred payment, and common shares subject to the restricted
share units shall be distributed at the time payments are to be made in
accordance with this Section 8.9.  Any restricted share units shall be granted
under the Company’s 2007 Long Term Incentive and Share Award Plan (or any
successor plan).  If any scheduled payment to an Eligible Employee in a calendar
year is delayed in accordance with this Section 8.9, all scheduled payments to
that Eligible Employee that could be delayed in accordance with Treas. Reg. §
1.409A-2(b)(7)(i) shall also be delayed.  For purposes of any deferral under
this Section 8.9, the Company shall treat all payments to similarly situated
employees on a reasonably consistent basis.

 

8.10                           Sections 409A and 457A.  It is intended that the
Plan will comply with Sections 409A and 457A of the Code (and any regulations
and guidelines issued thereunder) to the extent

 

10

--------------------------------------------------------------------------------


 

it is subject thereto, and the Plan shall be interpreted on a basis consistent
with such intent.  The Plan may be amended in any respect deemed by the Board or
the Committee to be necessary in order to preserve compliance with Sections 409A
and 457A of the Code.  Notwithstanding any provision to the contrary in this
Plan, if an Eligible Employee is deemed on the date of his or her “separation
from service” (within the meaning of Treas. Reg. Section 1.409A-1(h)) with the
Company and its affiliates to be a “specified employee” (within the meaning of
Treas. Reg. Section 1.409A-1(i)), then with regard to any payment that is
considered deferred compensation under Section 409A payable on account of a
“separation from service” that is required to be delayed pursuant to
Section 409A(a)(2)(B) of the Code (after taking into account any applicable
exceptions to such requirement), such payment shall be made on the date that is
the earlier of (i) the expiration of the six (6)-month period measured from the
date of the Eligible Employee’s “separation from service,” or (ii) the date of
the Eligible Employee’s death (the “Delay Period”).  Upon the expiration of the
Delay Period, all payments delayed pursuant to this Section shall be paid to the
Eligible Employee in a lump sum. The Company shall not have any obligation to
indemnify or otherwise protect the Eligible Employee from any obligation to pay
any taxes, interest or penalties pursuant to Sections 409A or 457A of the Code.

 


SECTION 9.         EFFECTIVE DATE OF PLAN.


 

The Plan became effective as of January 1, 2003, and shall remain in effect
until such time as it may be terminated pursuant to Section 7 hereof.

 

11

--------------------------------------------------------------------------------


 

Schedule I

 

Unless otherwise indicated, all capitalized terms used below have the meanings
specified in the Plan.

 

“ROE” means, with respect to each of the Insurance Segment and the Reinsurance
Segment for a given Plan Year, After-Tax Profit (Loss) divided by Equity.  For
each Plan Year, ROE shall be recalculated annually during the Development Period
relating to such Plan Year.

 

“After-Tax Profit (Loss)” means, with respect to each of the Insurance Segment
and the Reinsurance Segment for a given Plan Year, the sum of (i) Underwriting
Profit (Loss) and (ii) Investment Income, taxed based upon the effective tax
rate of the Insurance Segment or Reinsurance Segment, as applicable.

 

“Cash Flow” means, with respect to the Insurance Segment and the Reinsurance
Segment for a given Plan Year, net operating cash flow for such segment
reflecting premiums and fees collected, net of reinsurance, loss and loss
adjustment expenses paid, underwriting expenses paid and all other operating
expenses, including unallocated loss adjustment expenses, allocation of expenses
from the Company and Arch Capital Services Inc., federal excise taxes,
applicable income taxes and costs of letters of credit, but excluding bonuses
payable to Eligible Employees (“Operating Expenses”).  For such purposes, CAT
Business shall be reflected in the Formula Approach in the manner described in
Section 4.3(f) of the Plan.

 

“Equity” means, with respect to each of the Insurance Segment and the
Reinsurance Segment for a given Plan Year, the amount of capital allocated to
each such segment as recommended by senior management and determined by the
Committee.

 

“Investment Income” means, with respect to the Insurance Segment and the
Reinsurance Segment for a given Plan Year, the sum of investment income,
compounded as per the applicable U.S. treasury security, on:

 

(i)                                     Equity, calculated at a rate equal to
the average rate earned on the investment portfolios of the Company and its
Subsidiaries during the initial 12-month calendar year period included in the
Plan Year, net of investment expenses relating to such portfolios; and

 

(ii)                                  Cash Flow, calculated at the following
rates:  (A) with respect to all business other than property business, the
average risk free rate equal to the yield on a U.S. Treasury security with a
duration equal to estimated weighted average duration of the underwriting (or
policy) year liabilities, net of estimated investment expenses relating to a
portfolio of U.S. Treasury securities, and, (B) with respect to property
business, the average risk free rate equal to the yield on a U.S. Treasury
security with a one year

 

--------------------------------------------------------------------------------


 

duration, net of estimated investment expenses relating to a portfolio of U.S.
Treasury securities.

 

“Pre-Tax Profit” means, with respect to each of the Insurance Segment and the
Reinsurance Segment for a given Plan Year, the sum of (i) Underwriting Profit
(Loss) and (ii) Investment Income.

 

 “Underwriting Profit (Loss)” reflects, with respect to each of the Insurance
Segment and the Reinsurance Segment for a given Plan Year, (i) net premiums
earned, fee income, losses and loss adjustment expenses incurred and acquisition
expenses attributable to Policies having an inception or renewal date within the
Plan Year and (ii) all other Operating Expenses incurred during the initial
12-month calendar year period included in the Plan Year.  For such purposes, CAT
Business shall be reflected in the Formula Approach in the manner described in
Section 4.3(f) of the Plan.

 

I-2

--------------------------------------------------------------------------------
